Case 21-10848-KBO Doc1_ Filed 05/23/21 Pagelof5

 

Fill in this information to identify the case:

| United States Bankruptcy Court for the:

istrict of Delaware

| (State)

_ Case number (/f known): Chapter

i
i

 

7

(J Check if this is an
amended filing

 

 

Official Form 205
Involuntary Petition Against a Non-Individual 12/45

Use this form to begin a bankruptcy case against a non-individual you allege to be a debtor subject to an involuntary case. If you want to begin
a case against an individual, use the Involuntary Petition Against an Individual (Official Form 106). Be as complete and accurate as possible. If
more space is needed, attach any additional sheets to this form. On the top of any additional pages, write debtor’s name and case number (if
known).

 

Identify the Chapter of the Bankruptcy Code Under Which Petition Is Filed

4. Chapter of the Check one:
Bankruptcy Code
(4 Chapter 7

() Chapter 11

 

ee cont the Debtor

lo Debter’s name Stream TV Networks, Inc.

 

 

 

 

3, Other names you know
the debtor has used in
the last 8 years

 

 

 

Include any assumed
names, trade names, or
doing business as names.

 

 

4. Debtor’s federal
Employer Identification C1 Unknown

 

 

 

 

 

 

 

 

 

 

 

 

 

Number (EIN
EIN) 27 -1224092
EIN
Principal place of business Maili ddress, if different
5. Debtor’s address par . elias a
2009 Chestnut Street
Number Street Number Street
3rd Floor
P.O. Box
Philadelphia PA 19103
City State ZIP Code City State ZIP Code
Location of principal assets, if different from
principal place of business
County Number Street

 

 

City State ZIP Code

 

 

 

Official Form 205 Involuntary Petition Against a Non-Individual page 1
Case 21-10848-KBO Doc1 Filed 05/23/21 Page2of5

Debtor Steam TV Networks, Inc.

Case number (if known)

 

Name

 

6. Debtor’s website (URL)

7. Type of debtor

www.streamtvnetworks. com

 

44 Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
(Partnership (excluding LLP)
(Other type of debtor. Specify:

 

 

8. Type of debtor’s
business

9. To the best of your
knowledge, are any
bankruptcy cases
pending by or against
any partner or affiliate
of this debtor?

Check one:

UO) Health Care Business (as defined in 11 U.S.C. § 101(27A))
LJ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
C) Railroad (as defined in 11 U.S.C. § 101(44))

O) stockbroker (as defined in 11 U.S.C. § 101(53A))

CJ Commodity Broker (as defined in 11 U.S.C. § 101(6))

(] Clearing Bank (as defined in 11 U.S.C. § 781(3))

{di None of the types of business listed.

( Unknown type of business.

No

 

 

 

C) Yes. Debtor Relationship
District Date filed Case number, if known
MM/ DD /YYYY
Debtor Relationship
District Date filed Case number, if known.

MM /DD/ YYYY

Report About the Case

10. Venue

Check one:

{Z over the last 180 days before the filing of this bankruptcy, the debtor had a domicile, principal place of
business, or principal assets in this district longer than in any other district.

(J A bankruptcy case concerning debtor's affiliates, general partner, or partnership is pending in this district.

 

11. Allegations

Each petitioner is eligible to file this petition under 11 U.S.C. § 303(b).
The debtor may be the subject of an involuntary case under 11 U.S.C. § 303(a).

At least one box must be checked:

{Zl The debtor is generally not paying its debts as they become due, unless they are the subject of a bona
fide dispute as to liability or amount.

( Within 120 days before the filing of this petition, a custodian, other than a trustee, receiver, or an
agent appointed or authorized to take charge of less than substantially all of the property of the
debtor for the purpose of enforcing a lien against such property, was appointed or took possession.

 

12. Has there been a
transfer of any claim
against the debtor by or
to any petitioner?

Kd No

O] Yes. Attach all documents that evidence the transfer and any statements required under Bankruptcy
Rule 1003(a).

 

Official Form 205

Involuntary Petition Against a Non-Individual page 2
Case 21-10848-KBO Doc1 Filed 05/23/21 Page 3of5

 

 

 

 

 

 

 

 

 

Debtor steam TV Networks, Inc. Case number (if known),
| 13. Each petitioner’s claim Name of petitioner Nature of petitioner’s claim Amount of the claim
i above the value of
any lien
Jamuna Travels, Inc. Travel Services , 130,499.25
Walsh CHB, Inc. Logistics Services ; 11,020.00
Rembrandt 3D Holding Ltd. Settlement Agreement ; §1,528,000.00
Total of petitioners’ claims $ 1,669,519.25

If more space is needed to list petitioners, attach additional sheets. Write the alleged debtor’s name and the case number, if known, at
the top of each sheet. Following the format of this form, set out the information required in Parts 3 and 4 of the form for each
additional petitioning creditor, the petitioner’s claim, the petitioner’s representative, and the petitioner’s attorney. Include the
statement under penalty of perjury set out in Part 4 of the form, followed by each additional petitioner’s (or representative’s) signature,
along with the signature of the petitioner’s attorney.

Ea Request for Relief

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Petitioners request that an order for relief be entered against the debtor under the chapter of 11 U.S.C. specified in this petition. If a
petitioning creditor is a corporation, attach the corporate ownership statement required by Bankruptcy Rule 1010(b). If any petitioner isa
foreign representative appointed in a foreign proceeding, attach a certified copy of the order of the court granting recognition.

| have examined the information in this document and have a reasonable belief that the information is true and correct.

Petitioners or Petitioners’ Representative Attorneys

Name and mailing address of petitioner

Rembrandt 3D Holding Ltd. John D. McLaughlin, Jr.

Printed name

 

Name

428 Bull Hill Road Ferry Joseph, P.A.

Firm name, if any

 

Number Street

 

 

 

 

Newfield NY 44867 824 North Market Street, Suite 1000

City State ZIP Code Number Street
Wilmington Delaware 19801
City State ZIP Code

Name and mailing address of petitioner's representative, if any

 

 

 

 

 

Stephen Blumenthal Contact phone _S2S751855, 00.107 Email jmclaughlin@ferryjoseph.com
Name

128 Bull Hill Road Bernumber 7129

Number Street

Newfield NY 14867 State Delaware

City State ZIP Code

| declare under penalty of perjury that the foregoing is true and correct.

Executed on x Ahr Teacher his
MM /DD/YYYY s

Lr :
i Gopalifinandie - igmature of attorn
| 3 See 05/23/2021 (4 ture of att 4] 7 Uy

 

 

Signature of petitioner or representative, including representative's title Date signed S123 [eed
MM~/ DD /YYYY

Official Form 205 Involuntary Petition Against a Non-Individual page 3

 
Case 21-10848-KBO Docl1

Debtor

 

Naree

13. Each petitioner's claim Name of petitioner

Filed 05/23/21 Page4of5

Case number it snows

 

Nature of petitioner's claim Amount of the claim

above the vatue of

 

 

 

any lien
Jamuna Travels, Inc Travel Services 5 130,499.25
S on
Geto
Total of petitioners’ claims 5

If more space is needed to list petitioners, attach additional sheets. Write the alleged debtor's name and the case number, if known, at
the top of each sheet. Following the format of this form, set out the information required in Parts 3 and 4 of the form for each
additional petitioning creditor, the petitioner's claim, the petitioner's representative, and the petitioner’s attorney. Include the
statement under penalty of perjury set out in Part 4 of the form, followed by each additional petitioner's (or representative’s) signature,

along with the signature of the petitioner's attorney.

Request for Relief

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 78 U.S.C. §§ 152, 1341, 1519, and 3571.

Petitioners request that an order for relief be entered against the debtor under the chapter of 17 U.S.C. specified in this petition. If a
petitioning creditor is a corporation, attach the corporate ownership statement required by Bankruptcy Rule 1010(b). If any petitioner is a
foreign representative appointed in a foreign proceeding, atiach a certified copy of the order of the court granting recognition.

| have examined the information in this document and have a reasonable belief that the information is true and correct.

Petitioners or Petitioners’ Representative

Name and mailing address of petitioner

Jamuna Travels, Inc.

 

 

 

Name

6439 Market Street

Number Street

Upper Darby PA 18082
City State ZIP Code

Name and mailing address of petitioner's representative, if any

Reji Abraham

 

 

 

Name

6439 Market Street

Number Street

Upper Darby PA 19082

City State ZIP Code

| declare under penalty of perjury that the foregoing is true and correct.

Executed on -2021.
MM DD? TY

 

Signature of petitioner or representative. ndudts representative s title

Official Form 205

Involuntary Petition Against a Non-Individual

Attorneys

John D. McLaughlin, Jr.

Printed name

Ferry Joseph,P.A.

Firm name, if any

824 North Market Street, Suite 1000

 

 

 

 

Number = Street
Wilmington DE 19801
City State ZIP Cade

Sontactghone 302-575-1555... jmclaughlin@ferryjoseph.com

4123

Bar number

DE

State

  
 

  

lature of atte:

Date signed Chelae
MM oe

MI i

page 3
Case 21-10848-KBO Doc1 Filed 05/23/21 Page5of5

Debtor Stream TV Networks, Inc.

Nome

AUER AR APAN

Name and mailing address of petitioner

Waus 14 COB Ka
18, Sowrise Lhusy Sune 3o>

lumber Street
wus Cert NY \\S790
ZIP Code

City State

Name and mailing address of petitioner's representative, if any

 

Name

Number Street

.

©

 

Cy State ZIP Code
| declare under penalty of perjury that the foregoing is true and correct.

Executed on
MM 4 ‘pe TYYYY

x Yih tf. Mea?

een ee ative’. ti

OCIA ODA

 

Name and mailing address of petitioner

 

Name

 

Number Street

 

City . State ZIP Code

Name and mailing address of petitioner's representative, if any

 

Name

 

Number Street

 

City State ZIP Code

{ declare under penalty of perjury that the foregoing is true and correct.

Executed on
MM / OD /YYYY

*

Signature of petitioner or representative, including representative's title

 

Official Form 205

Case number tiranown)

AWAD A DRAGNET Sl ARO UNARMED at

John D. McLaughlin, Jr.

Printed name

Ferry Joseph,P.A.

Firm name, if any

824 North Market Street, Suite 1000

Number Street
Wilmington Delaware 19801

City State ZIP Code i
Cortiact shane 302-575-1555 ay imelaughlin@ferryjoseph.com

4123

Bar number

State Delaware

 

 

MARNE AIRE ARAL RE EROS SIS ROGAN NE

 

Printed name

 

Involuntary Petition Against a Non-tndividual

Firm name, if any

 

Number Street

 

City State ZIP Code

Contact phone Email

Bar number

 

State

x

 

Signature of attorney

Date signed cacutemeasansclansmmmestseh is
MM / DO 1YYYY

page 4
